 


109 HR 2687 IH: Amerasian Naturalization Act
U.S. House of Representatives
2005-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2687 
IN THE HOUSE OF REPRESENTATIVES 
 
May 26, 2005 
Ms. Zoe Lofgren of California (for herself, Mr. Smith of New Jersey, Mr. Honda, Mr. Tom Davis of Virginia, Ms. Woolsey, Ms. Loretta Sanchez of California, Ms. Jackson-Lee of Texas, Mr. Lewis of Georgia, Mr. Grijalva, Mr. Farr, Mr. Delahunt, Mr. McDermott, Mr. Gutierrez, Mr. Moran of Virginia, Mr. Emanuel, Ms. Slaughter, Ms. Millender-McDonald, Ms. McCollum of Minnesota, Mr. Frank of Massachusetts, and Mr. Abercrombie) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Immigration and Nationality Act to provide for the automatic acquisition of citizenship by certain Amerasians. 
 
 
1.Short titleThis Act may be cited as the Amerasian Naturalization Act.  
2.Automatic acquisition of citizenship for certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand 
(a)In generalTitle III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.) is amended by inserting after section 320 (8 U.S.C. 1431) the following: 
 
321.Certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand; Conditions under which citizenship automatically acquiredA person automatically becomes a citizen of the United States when the person is an alien lawfully admitted to the United States, and residing in the United States, having been issued an immigrant visa— 
(1)pursuant to a classification petition approved under section 204(f); or 
(2)under section 584 of the Foreign Operations, Export Financing, and Related Programs Appropriations Act, 1988 (8 U.S.C. 1101 note), if the person was considered a principal alien pursuant to subsection (b)(1)(A) of such section.. 
(b)Clerical amendmentThe table of contents of the Immigration and Nationality Act is amended by inserting after the item relating to section 320 the following new item: 
 
 
Sec. 321. Certain immigrants born in Korea, Vietnam, Laos, Kampuchea, or Thailand; conditions under which citizenship is automatically acquired. 
(c)Effective dateThe amendments made by this section shall take effect 120 days after the date of the enactment of this Act and shall apply to individuals who satisfy the requirements of section 321 of the Immigration and Nationality Act (as added by subsection (a)) before, on, or after such date.  
 
